        Case 5:18-cv-03400-HSP Document 103 Filed 10/30/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MARK PICKEL and MELISSA PICKEL,              :
                                              :
                       Plaintiffs,            :     NOTICE OF APPEAL
 vs.                                          :
                                              :     Civil Action No. 5:18-cv-03400
 LANCASTER COUNTY CHILDREN                    :
 AND YOUTH SOCIAL SERVICE, JADE               :     Magistrate Judge Henry S. Perkin
 LANDIS, individually and in her official     :
 capacity, NICOLE LAUZUZ, individually        :
 and in her official capacity, CRYSTAL        :
 NATAN, individually and in her official      :
 capacity KRYSTAL WNEK, individually          :
 and in her official capacity, JASON          :
 DOYLE, individually and in his               :
 official capacity, STEPHANIE VAN             :
 CISCO individually and in her official       :
 capacity, KAYLA TEEPLES, individually        :
 and in her official capacity                 :
                                              :
                       Defendants.            :
                                     NOTICE OF APPEAL

       Notice is hereby given that Mark and Melissa Pickel, plaintiffs in the above case, hereby

appeal to the United States Court of Appeals for the Third Circuit from an Order and Judgment

granting summary judgment in favor of Lancaster County Children and Youth Social Services,

Jade Landis, Nicole Lauzuz, Crystal Natan, Krystal Wnek, Jason Doyle, Stephanie Van Cisco,

and Kayla Teeples entered in this action on the day of September 30, 2020.

Dated: October 30, 2020                     Respectfully submitted,

                                            /s/Dennis E. Boyle
                                            Dennis E. Boyle, Esquire (PA # 49618)
                                            Blerina Jasari, Esquire (Pro Hac Vice)
                                            Berliner, Corcoran & Rowe L.L.P.
                                            1101 Seventeenth Street, NW, Suite 1100
                                            Washington, D.C. 20036
                                            Telephone: (202) 293-5555
                                            Facsimile: (202) 293-9035
                                            dboyle@bcr-dc.com
Case 5:18-cv-03400-HSP Document 103 Filed 10/30/20 Page 2 of 3




                            Counsel for Plaintiffs




                               2
        Case 5:18-cv-03400-HSP Document 103 Filed 10/30/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 30th day of October 2020, I electronically filed the foregoing

with the Court using the CM/ECF system, which sent notification of such filing to the following

persons at the following email addresses:

       John P. Gonzales, Esquire
       Marshall Dennehey Warner Coleman & Goggin
       2000 Market Street, Suite 2300
       Philadelphia, PA 19103
       jpgonzales@mdcwg.com

       Counsel for Defendants Lancaster County Children & Youth Social Services, Crystal
       Natan, Krystal Wnek, Jason Doyle, Stephanie Van Cisco, and Kayla Teeples

       Gregory C. Kunkle, Esquire
       Thomas, Thomas & Hafer LLP
       1550 Pond Road, Suite 210
       Allentown, PA 18104
       gkunkle@tthlaw.com

       Counsel for Defendants Jade Landis and Nicole Lauzuz

                                             /s/Dennis E. Boyle
                                             Dennis E. Boyle




                                                 3
